Name: Commission Regulation (EEC) No 777/90 of 29 March 1990 derogating for the 1989/90 wine year from the producers'requirement to notify the quantities of table wine they must deliver for compulsory distillation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 3 . 90 Official Journal of the European Communities No L 83/89 COMMISSION REGULATION (EEC) No 777/90 of 29 March 1990 derogating for the 1989/90 wine year from the producers' requirement to notify the quantities of table wine they must deliver for compulsory distillation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, so that compulsory distillation may be carried out under satisfactory conditions and may achieve its objectives, provision should be made, for the current marketing year, for producers to make the abovemen ­ tioned notification by 28 April 1990 and for notifications to be made by the competent authorities by 15 April 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 388/90 (*), and in particular Article 39 ( 11 ) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 11 7/90 (3) opens compulsory distillation of table wine as provided for in Article 39 of Regulation (EEC) No 822/87 for the 1989/90 wine year ; whereas the percentages of table wine production to be delivered for such distillation by each producer subject to compulsory distillation were fixed on 27 February 1990 by Commission Regulation (EEC) No 488/90 (4) ; Article 1 Whereas, in accordance with Article 10 ( 1 ) of Commission Regulation (EEC) No 441 /88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87 (*), as last amended by Regulation (EEC) No 467/90 (6), producers are required to notify the competent authorities by 31 March 1990 at the latest of the quantities of table wine which they must deliver for such distillation : For the 1989/90 wine year and by way of derogation from Article 10 ( 1 ) and (2) of Regulation (EEC) No 441 /88 :  producers subject to compulsory distillation as provided for in Article 39 of Regulation (EEC) No 822/87 who have submitted the production declaration referred to in Commission Regulation (EEC) No 3929/87 (J) shall calculate, pursuant to Article 8 of Regulation (EEC) No 441 /88 , the quantities which they must deliver for distillation and shall notify the result by 28 April 1990 at the latest to the intervention agency or to any other competent authority in the Member State,  where the competent authorities themselves carry out the calculation and notify, pursuant to Article 8 of Regulation (EEC) No 441 /88 , certain categories of producers of the quantities to be delivered by each of them, notification shall be made by 15 April 1990 at the latest. Whereas it will be impossible for administrative reasons to adopt the provisions governing such notification in certain countries in sufficient time for producers to be able to calculate, under normal conditions, the quantities covered by their obligation and to notify the same within the time limit laid down ; Whereas, in certain cases, the competent national authorities must themselves notify the producers by 31 March 1990 of the quantities which they must deliver ; whereas the factors for the calculation of those quantities were decided on 27 February only ; whereas, in view of the major number of notifications, the period available to the authorities is likely to be inadequate ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 42, 12. 2. 1990, p. 9 . 0 OJ No L 14, 18 . 1 . 1990, p. 10 . 0 OJ No L 52, 28 . 2. 1990, p. 8 . 0 OJ No L 45, 18 . 2. 1988 , p. 15 . ¥) OJ No L 48, 24. 2. 1990, p . 29 . 0 OJ No L 369, 29. 12. 1987, p . 59 . No L 83/90 Official Journal of the European Communities 30 . 3 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission